t c memo united_states tax_court belma begic petitioner and zamir jahic intervenor v commissioner of internal revenue respondent docket no filed date harry charles for petitioner zamir jahic pro_se steven w labounty for respondent memorandum findings_of_fact and opinion foley judge the issue for decision is whether petitioner is entitled to innocent spouse relief pursuant to sec_6015 unless otherwise indicated all section references are to continued findings_of_fact on date petitioner and intervenor were married in norway from date until date petitioner attended college in norway where she studied electrical engineering from date until date petitioner lived and worked in california during and mr jahic owned and operated a coffee shop and a night club in missouri in addition he maintained the books_and_records relating to the businesses petitioner did not participate in and was not familiar with the day-to-day operations of the businesses petitioner and mr jahic filed joint federal_income_tax returns relating to and mr jahic prepared and signed the returns on behalf of petitioner but he did not show the returns to or discuss the items of income with petitioner on date petitioner and mr jahic’s marriage was dissolved on date petitioner timely sent respondent a form_8857 request for innocent spouse relief relating to and on date respondent sent petitioner and mr jahic a notice_of_deficiency relating to and respondent determined deficiencies and sec_6662 accuracy- related penalties relating to and on date continued the internal_revenue_code in effect for the years in issue petitioner while residing in st louis missouri filed her petition with the court on date mr jahic filed his notice of intervention with the court opinion petitioner did not know about the items giving rise to the deficiency participate in the daily operations of the businesses or sign the tax_return accordingly she is entitled to relief pursuant to sec_6015 contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for petitioner
